Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
In one example, formula 1 shows a summation of times but does not show the time difference discussed in [0046] as published and in the claims.
In another example, it is unclear what mathematical meaning of formula 4 is, where simultaneously both, addition and subtraction are shown, next to each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8, the features “a wave motion applying device that applies wave motion to a side not connected to the second pipe in the first pipe, from a location where the first wave motion detector is installed “ (Claim 1) and “applying a wave motion from a location of where a first wave motion detector is installed” (Claim 8) are indefinite. It is unclear what patentable boundaries of “a location where the first wave motion detector is installed” are.
The disclosure schematically shows separate locations of the device and first motion detector (Fig.1, for example). No discussions related to potential advantage of the same physical location of both units are present, either. 
For the purpose of a compact prosecution, the Examiner treated this feature as specifying that the location of the motion applying device generally located proximate to a first wave motion detector installed in the first pipe rather than proximate to the second motion detector in the second pipe (“applying wave motion to a side not connected to the second pipe … The wave motion applying device 102 may be any device as long as the device can apply the wave motion to the pipe … the wave motion applying device 102 may be installed at any location, as long as the wave motion can be applied to a location other than a range of the first pipe 120a” [0044]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kari N. Nordstrom et al. (US 5058419), hereinafter ‘Nordstrom’ in view of Osama Hunaidi et al. (US 2006/0283251), hereinafter ‘Hunaidi’.

With regards to Claim 1, Nordstrom discloses 
 A leakage position analyzing system (leak detection system, Col.12, Line 11), comprising: 
a first wave motion detector that is installed in a first pipe (The invention can also be used to determine the location of a leak in a pipe which contains two or more different pipe sections. Each pipe section has a different pipe diameter and/or a different material, thus resulting in different sound propagation velocities in each of the sections, Col.12, Lines 22-24; Fig. 5, Location A, i.e. “first wave motion detector”, emphasis added; Col.6, Lines 51-52; first section from point A to point C, Col.12, Lines 28-30, i.e. “first pipe”, emphasis added):
a second wave motion detector that is installed in a second pipe connected to the first pipe (The invention can also be used to determine the location of a leak in a pipe which contains two or more different pipe sections. Each pipe section has a different pipe diameter and/or a different material, thus resulting in different sound propagation velocities in each of the sections, Col.12, Lines 22-24; Fig. 5, Location B, i.e. “second wave motion detector”, emphasis added; Col.6, Lines 51-52; a second section from point C to point B, Col.12, Lines 28-30, i.e. “second pipe”, emphasis added); 
a leakage position calculator that calculates a fluid leakage position (The value of L.sub.CO from either Equation 20 or Equation 21 is inputted into the following equations to determine the location of the leak relative to the transducer locations, Col.13, Lines 42-45), 
using a difference between a time when the wave motion reaches the first wave motion detector and a time when the wave motion reaches the second wave motion detector (A time lag between the first and second signals is calculated at each of a plurality of frequencies, Col.2, Lines 2-4; The time lag value which occurs most frequently is utilized as a time delay to calculate the location of the sound source relative to the first and/or second locations, Col.2, Lines 11-15; Using the time delay T value of 75 ms, determined by examination of the FIG. 4 histogram, Col.6, Lines 33-40), 
a length of a part of the first pipe from the location where the first wave motion detector is installed, to a location of a connection with the second pipe (LAC, Fig.10), and 
a length of a part of the second pipe from a location where the second wave motion detector is installed, to a location of a connection with the first pipe (LCB, Fig.10); and 
a wave motion propagation velocity calculator (Computer 160, Fig.5; Fig.8; The velocity V can be calculated using properties of the fluid in the pipe, pipe material properties and pipe geometry, Col.3, Lines 51-53) that calculates a wave motion propagation velocity of the first pipe (VAC, Fig.10) and a wave motion propagation velocity of the second pipe (VCB, Fig.10) at a plurality of frequencies (Table 1; Fig.2), 
using the difference between the time when the wave motion reaches the first wave motion detector and the time when the wave motion reaches the second wave motion detector, as discussed above,
the length of the part of the first pipe from the location where the first wave motion detector is installed, to the location of the connection with the second pipe, as discussed above, and 
the length of the part of the second pipe from the location where the second wave motion detector is installed, to the location of the connection with the first pipe, as discussed above, 
wherein the leakage position calculator calculates the fluid leakage position by using the wave motion propagation velocity of the first pipe and the wave motion propagation velocity of the second pipe at the plurality of frequencies (L.sub.CO is the pipe length from C to leak location O and can be positive or negative, Col.12, Lines 42-43; Formulas 20-21), and 
the wave motion propagation velocity calculator approximates, the wave motion propagation velocity of the first pipe and the wave motion propagation velocity of the second pipe at the plurality of frequencies (The velocity V can be calculated using properties of the fluid in the pipe, pipe material properties and pipe geometry. Suitable techniques for calculating V are described in American Water Works Association (Denver, Colorado) standards AWWA C401-77 and ANSI/AWWA C403-78, incorporated herein by reference, and in standard engineering texts, Col.3, Lines 51-57).
However, Nordstrom does not disclose a wave motion applying device that applies wave motion to a side not connected to the second pipe in the first pipe, from a location where the first wave motion detector is installed, and does not specifically disclose that the wave motion propagation velocity calculator approximates, by a linear function or a quadratic function, the wave motion propagation velocity.
Hunaidi discloses a wave motion applying device (hydrant 12c acts as a source [0054]) that applies wave motion to a side not connected to the second pipe (denoted L1, Fig.1b) in the first pipe (denoted L2, Fig.1b), from a location where the first wave motion detector is installed (hydrant 12b, Fig.1b; corresponds to the same location where the wave motion is applied, as discussed above, added by examiner).
 Hunaidi also discloses that the wave motion propagation velocity calculator approximates, by a linear function or a quadratic function, the wave motion propagation velocity (the propagation velocity is given by the expression v=(L.sub.2-L.sub.1)/.DELTA.T, assuming equal lengths for pipes connecting fire hydrants 12a and 12c to the main pipe 10 [0055]; system of linear equations can be formed based on the relationship between time delays of acoustic signals induced by acoustic sources at different locations, acoustic propagation velocity in the pipe, and lengths of connecting pipes. Time delays between measured acoustic noise can be determined using the time-flight method or the cross-correlation function (either traditional or enhanced). The acoustic velocity can then be found by solving the system of linear equations [0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom in view of Hunaidi to apply a wave motion to a side not connected to the second pipe in the first pipe in order to use an acoustic source to create a disturbance between the two points and … propagates in opposite directions from the source to the separated points (Hunaidi [0007]) to calculate motion a propagation velocity in different segments of a pipe (The amount of the reduction of the velocity depends on the size and shape of the cross-sectional area of the pipe and the elastic modulus of the material of the pipe, Hunaidi [0022]) while approximating, by a linear function or a quadratic function (Hunaidi [0022]), as known in the art, the wave motion propagation velocity using a propagation velocity calculator (Hunaidi, Computer 16, Fig.1a/1b).

With regards to Claim 5, Nordstrom further discloses a wave motion data collector that collects wave motion data detected by the first wave motion detector and the second wave motion detector (data bus, computer 160, Fig.5).

With regards to Claim 6, Nordstrom in view of Hunaidi discloses the claimed invention as discussed in Claim 1.
Nordstrom also discloses using the wave motion propagation velocity calculator, information about the length of the part of the first pipe from the location where the first wave motion detector is installed, to the location of the connection with the second pipe, and the length of the part of the second pipe from the location where the second wave motion detector is installed, to the location of the connection with the first pipe, as discussed in Claim 1.
However, Nordstrom does not disclose pipe information input device that inputs, to the wave motion propagation velocity calculator, information about the length of the part of the first pipe from the location where the first wave motion detector is installed, to the location of the connection with the second pipe, and the length of the part of the second pipe from the location where the second wave motion detector is installed, to the location of the connection with the first pipe.
Hunaidi discloses that L1 and Ls are known in advance (The distance between the two points where the connecting pipes to the fire hydrants branch out from the main pipe is D and can be measured accurately [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom in view of Hunaidi to input the above discussed parameters of the pipes, via a pipe information input device, as known in the art, in order to perform corresponding calculations of propagation velocity (The following quantities will be used to calculate the location of the leak in a pipe having two pipe sections, Nordstrom, Col.12, Lines 36-37; Fig.10; Hunaidi [0059]).

With regards to Claim 7, Nordstrom in view of Hunaidi discloses the claimed invention as discussed in Claim 6.
Nordstrom discloses using inputting, to the wave motion propagation velocity calculator, at least one piece of information selected from a group including materials, diameters, and laying position information of the first pipe and the second pipe (The value of L is known in advance or is measured. The velocity V can be calculated using properties of the fluid in the pipe, pipe material properties and pipe geometry, Col.3, Lines 50-53).
Hunaidi discloses inputting, to the wave motion propagation velocity calculator, at least one piece of information selected from a group including materials, diameters, and laying position information of the first pipe and the second pipe (the acoustic wave velocity can determined by the following equation …where v is velocity of acoustic waves in the pipe …. bulk modulus of elasticity and density of water, respectively; E.sub.p, D, and e.sub.p are Young's modulus, internal diameter, and metal thickness of the pipe, respectively; E.sub.l and e.sub.l are Young's modulus and thickness of the cement lining, respectively; and .mu. is Poisson's ratio, assumed to be the same for ductile iron and the cement lining [0051]; an input screen for accepting inputs relating to known pipe parameters for use in the computation, Claim 29.).
However, Nordstrom does not disclose the pipe information input device is capable of inputting, to the wave motion propagation velocity calculator, at least one piece of information selected from a group including materials, diameters, and laying position information of the first pipe and the second pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom in view of Hunaidi to input the above discussed parameters of the pipes, a (dedicated) pipe information input device, as known in the art and discussed in Hunaidi, in order to perform corresponding calculations of propagation velocity based on this information.

With regrds to Claims 8, 9, 10, 11, 14, and 15, Nordstrom in view of Hunaidi discloses the claimed limitations as discussed in Claim 1.

With regrds to Claim 12, Nordstrom in view of Hunaidi discloses the claimed limitations as discussed in Claims 8 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osamu Hoshuyama (US 2015/0241297) discloses a leakage determination method comprising: comparing a correlation profile including a cross-correlation function obtained from measurement data measured at least a pair of measurement positions and position information for the measurement positions.
Mizuho Tomiyama (US 2015/0253215) discloses a leak detection device which includes: a first detection unit, being installed to a pipe in which fluid flows, for detecting vibration in a first direction to output a first signal S1 representing a magnitude of the vibration in the first direction; a second detection unit, being installed to the pipe, for detecting vibration in a second direction different from the first direction and outputting a second signal S2 representing a magnitude of the vibration in the second direction; and a signal processing unit for performing an arithmetic operation processing using the first signal S1 and the second signal S2.
Andrew John Williams (US 659038) discloses determining the position of a signal from a pipe, comprising a first sensor capable of being coupled to the pipe for detecting a signal from the pipe, a second sensor being moveable with respect to the pipe for detecting a signal from the pipe and determining a variation between the signals detected by the first and second sensors, due to the differing position of the first and second sensors with respect to the pipe. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863